DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: US2012/03037875 is a closest prior art to the claimed invention in that it teaches a wireless communication device for generating beamformed signals by means of backscattering in a wireless communication network comprising:
a plurality A of antennas (605) configured to receive a radio frequency, RF, signal with a carrier frequency (fc);
a plurality  of switches (610), where each switch has a number M of states;
a baseband signal generator (625) configured to generate a first baseband signal based on data symbols.
However, the prior art fails to teach a number of impedance matrices, each impedance matrix comprises a number of M impedances, and wherein each antenna is coupled to one of the impedance matrix by one of the plurality A switches and a plurality A of switch controllers, wherein each switch controller is configured to generate a specific switch control signal for one of the plurality A switches by phase shifting the first baseband signal with an antenna specific phase; and wherein the states of each switch are controlled based on its specific switch control signal such that each antenna impedance is changed among the number M .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039.  The examiner can normally be reached on 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632